     Case 3:19-cv-02011-JLB-BGS Document 27 Filed 04/14/20 PageID.739 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    Thomas OLMSTED, et al.,                            Case No.: 19-cv-02011-JLB-BGS
12                                     Plaintiffs,
                                                         ORDER GRANTING MINORS
13    v.                                                 COMPROMISE
14    SAN DIEGO FAMILY HOUSING, LLC,
                                                         [ECF NO. 25]
      et al.,
15
                                     Defendants.
16
17
            The matter before the Court is the Motion to Confirm Minors’ Compromise filed
18
     by the guardian ad litem, Avery Olmsted, on behalf of minor Plaintiffs Porter Olmsted
19
     and Cannon Olmsted (“minor Plaintiffs”). After reviewing the Petitions and all
20
     supporting documents, and for the reasons discussed below, the Court GRANTS the
21
     motion.
22
       I.   BACKGROUND
23
            This suit arises from the allegations that San Diego Family Housing LLC and
24
     Lincoln Military Property Management LP breached their implied warranty of
25
     habitability in the Plaintiffs’ rental property due to excessive water damage and moisture.
26
     (ECF Nos. 25-2, 25-3.) Plaintiffs, Thomas Olmsted, Avery Olmsted, Cannon Olmsted
27
     (through his guardian ad litem, Avery Olmsted), and Porter Olmsted (through his
28

                                                     1
                                                                               19-cv-02011-JLB-BGS
     Case 3:19-cv-02011-JLB-BGS Document 27 Filed 04/14/20 PageID.740 Page 2 of 5


 1   guardian ad litem, Avery Olmsted), resided in military housing within The Village at the
 2   Naval Training Center in San Diego. (ECF No. 1.) Plaintiffs claimed that the Defendants
 3   expressly and impliedly warranted that the property would remain habitable, not interfere
 4   with the Plaintiffs’ quiet enjoyment, and maintain the property in a manner to keep it
 5   habitable. (ECF No. 1-2.) Specifically, the minor Plaintiffs claimed that the Defendants
 6   owed them a duty of care to avoid injuring the minor Plaintiffs or damaging their
 7   personal property. (ECF No. 1-2.) The Plaintiffs also alleged that the property at issue
 8   was defective in repair and in maintenance, with water intrusion, leaks, and other
 9   moisture and condensation damage. (ECF No. 1-2.) The Plaintiffs claimed that the
10   Defendants knew about the defects and that the Defendants had failed to timely repair the
11   property, in a negligent and/or unreasonable fashion. (ECF No. 1-2.)
12          This action was initially filed in California Superior Court and was removed to this
13   Court on October 18, 2019. (ECF No. 1.) Minor Plaintiffs only alleged a claim of
14   negligence. (ECF No. 1-2.) No injuries were sustained by minor Plaintiffs, thus damages
15   were based on emotional distress only. (ECF No. 25-2, pg. 2; 25-3, pg. 2.) On November
16   25, 2019, the Court granted a Joint Motion to Dismiss, dismissing the action with
17   prejudice as to Defendants Lincoln/Clark San Diego, LLC, Lincoln Property Company
18   Southwest, Inc., LMH Manager, Inc., Lincoln Military Housing Holdings, LLC, and
19   LMH Military Property Management Tempco, LLC, (“Moving Defendants”). (ECF No.
20   14-15.) The remaining Defendants, San Diego Family Housing LLC and Lincoln Military
21   Property Management LP, filed their Joint Discovery Plan on November 26, 2019. (ECF
22   No. 16.) On December 9, 2019, an Early Neutral Evaluation Conference was held before
23   Magistrate Judge Jill L. Burkhardt, where parties settled. (ECF No. 17.) On April 1st,
24   2020, guardian ad litem Avery Olmsted filed expedited petitions for approval of the
25   minors’ compromise of claims. (ECF Nos. 25-2, 25-3.)
26    II.   DISCUSSION
27          Plaintiffs assert that the parties have settled with respect to the entire case and seek
28   an order confirming the claims of the minor Plaintiffs, Porter Olmsted and Cannon

                                                    2
                                                                                  19-cv-02011-JLB-BGS
     Case 3:19-cv-02011-JLB-BGS Document 27 Filed 04/14/20 PageID.741 Page 3 of 5


 1   Olmsted. (ECF No. 25-2, pg.3; 25-3, pg. 3.) The proposed gross settlement amount is
 2   $500.00 for each minor. Attorneys fees to be paid from the settlement proceeds would be
 3   25% of the gross amount, or $125.00 for each minor. The balance of the settlement
 4   proceeds available to be paid to each claimant after deducting attorney’s fees and costs,
 5   will be $375.00 for each minor. Plaintiffs contend that the settlement is reasonable in
 6   light of the facts of this case and in light of other settlements under similar circumstances.
 7   No objections have been filed to the Petition.
 8         “District courts have a special duty, derived from Federal Rule of Civil Procedure
 9   17(c), “to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren,
10   638 F.3d 1177, 1181 (9th Cir. 2011). Federal Rule of Civil Procedure 17(c) provides that
11   a district court “must appoint a guardian ad litem—or issue another appropriate order—to
12   protect a minor . . . who is unrepresented in an action.” Fed. R. Civ. P. 17(c). “In the
13   context of proposed settlements in suits involving minor plaintiffs, this special duty
14   requires a district court to ‘conduct its own inquiry to determine whether the settlement
15   serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075,
16   1080 (9th Cir. 1978)); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir.
17   1983) (“Thus, a court must independently investigate and evaluate any compromise
18   or settlement of a minor’s claims to assure itself that the minor’s interests are protected. .
19   . even if the settlement has been recommended or negotiated by the minor’s parent or
20   guardian ad litem”). Pursuant to Civil Local Rule 17.1, “[no] action by or on behalf of a
21   minor . . . will be settled, compromised, voluntarily discontinued, dismissed or terminated
22   without court order or judgment.” Civ. L. R. 17.1.
23         District courts should “limit the scope of their review to the question whether the
24   net amount distributed to each minor plaintiff in the settlement is fair and reasonable in
25   light of the facts of the case, the minor’s specific claim, and recovery in similar cases.”
26   Robidoux, 638 F.3d at 1181–82. “[T]he district court should evaluate the fairness of each
27   minor plaintiff’s net recovery without regard to the proportion of the total settlement
28   value designated for the adult co-plaintiffs or plaintiffs’ counsel—whose interests the

                                                    3
                                                                                  19-cv-02011-JLB-BGS
     Case 3:19-cv-02011-JLB-BGS Document 27 Filed 04/14/20 PageID.742 Page 4 of 5


 1   district court has no special duty to safeguard.” Id. at 1182. “So long as the net recovery
 2   to each minor plaintiff is fair and reasonable in light of their claims and average recovery
 3   in similar cases, the district court should approve the settlement as proposed by the
 4   parties.” Id.
 5          In this case, the proposed minors’ compromise will result in each minor plaintiff
 6   receiving $375.00. No party has filed any objections and courts have approved
 7   settlements allowing for similar recovery by minor plaintiffs under similar circumstances.
 8   After considering the facts of this case, the minor Plaintiffs’ specific claims, and the
 9   recovery in similar cases, the Court finds that the settlement is fair, reasonable and in the
10   best interests of the minor Plaintiffs. The Motion to Confirm Minors’ Compromise is
11   granted.
12 III.     CONCLUSION
13          IT IS HEREBY ORDERED that the Motion to Confirm Minors’ Compromise is
14   GRANTED. (ECF No. 25). IT IS FURTHER ORDERED:
15              1. The gross settlement amount in favor of each minor Plaintiff, Porter Olmsted
16                   and Cannon Olmsted, is $500.00 and is to be paid to each claimant jointly
17                   and severally by San Diego Family Housing LLC and Lincoln Military
18                   Property Management LP.
19              2. From the settlement amount, fees and expenses will be paid by one or more
20                   checks, payable to the order of the petitioner and petitioner’s attorney, or
21                   directly to third parties entitled to receive payment identified in this order,
22                   for attorneys fees in the amount of $125.00 for each claimant ($125.00 to
23                   “Miller injury attorneys in trust for Cannon Olmsted” and $125.00 to “Miller
24                   injury attorneys in trust for Porter Olmsted”) to be paid out of the settlement
25                   proceeds.
26              3. The balance of the settlement proceeds, $375.00 for each claimant, will be
27                   paid and delivered to a parent of the minor, upon the terms and under the
28                   conditions specified in probate code sections 3401–3402, without bond. The

                                                      4
                                                                                     19-cv-02011-JLB-BGS
     Case 3:19-cv-02011-JLB-BGS Document 27 Filed 04/14/20 PageID.743 Page 5 of 5


 1               name and address of the parent whom the money or other property is to be
 2               delivered to is: Avery Olmsted, Guardian Ad Litem and mother of claimants,
 3               4608 E. Devonshire Ave., Phoenix, Arizona 85018.
 4   Dated: April 14, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
                                                                           19-cv-02011-JLB-BGS
